PER CURIAM:
These claims were submitted for decision upon the pleadings. The claimants seek payment for various goods and services furnished to the respondent as follows:
Claim No. Claims Against Anthony Center Amount
CC-82-130 Charles H. Simmons d/b/a $1,926.80 Simmons’ Hauling
CC-82-250 Greenbrier Physicians, Inc. $ 550.00
CC-82-253 Alfredo C. Velasquez, M.D. $1,430.00
Claims Against West Virginia
Prison for Women Claim No. Amount
CC-82-241 Steven Richman, DO, Inc. 495.00
CC-82-244 F. M. Mingo, D.D.S. 99.00
CC-82-255 Matthew Bender & Company, Inc. 95.00
*277The respondent admits the validity and amounts of these claims, but further alleges that sufficient funds were not available at the close of the fiscal years in question from which the obligations could have been paid.
The Court finds that these claims should, in equity and good conscience, be paid, but awards cannot be made, based on the decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).